Title: [Fragmentary Draft of a Dissertation on Canon and Feudal Law, February 1765.]
From: Adams, John
To: 


       This Sodality has given rise to the following Speculation of my own, which I commit to writing, as Hints for future Enquiries rather than as a satisfactory Theory.
       The Desire of PowerPower Dominion, that encroaching, grasping, restless, and ungovernable Principle in human Nature, that Principle which has made so much Havock and Desolation, among the Works of God, in all the Variety of systems, that have been invented, for its Gratification, was never so successfull, as in the Invention and Establishment of the Cannon and the Feudal Law.—By the former the most refined, sublime, extensive, and astonishing Constitution of Policy, that was ever conceived by the Human Mind, was framed, by the Romish Clergy, for the Aggrandisement of their own order. This Constitution will be allowed to deserve all the Epithets I have given it, when it is considered, that they found Ways to make the World believe that God had entrusted them with Keys of Heaven whose Gates they might open and shut at Pleasure, with the Power of Dispensation over all the Rules and Types of Morality, the Power of licensing all sorts both of sins and Crimes, with the Power of Deposing Princes, and absolving all their subjects from their Allegiance, with the Power of Procuring or withholding the Rain of Heaven, and the Beams of the Sun, with the Power of Earthquakes, Plagues, Pestilence, Famine; nay with the Power of creating Blood Nay the Blood of God out of Wine, and Flesh the Flesh of God out of Bread. Thus was human Nature held for Ages, fast Bound in servitude, in a cruel, shameful, deplorable Bondage to him and his subordinate Tyrants who it was fortold in the Apocalypse, would exalt himself above all that is called God and that is worshiped.
       By the latter another system was formed similar to the former in some Respects, and altho it was originally contrived perhaps for the necessary Defence of a barbarous Nation People against the Inroads and Invasions of her neighbouring Nations; yet it was soon adopted by almost all the Princes in Europe, and wrought into the Constitution of their Governments for the same Purposes of Tyranny, Cruelty and Lust. This Constitution was originally a Code of Laws for a vast Army, in a perpetual Encampment. The General was invested with the Property of all the Land within sentence unfinished
       It was a Resolution formed by a sensible People almost in despair. They had become intelligent in general, and some of them learned but they had been galled, and fretted, and whipped and cropped, and hanged and burned. In short they had been so worried by Plagues and Tortures in every Shape, and they utterly despaired of Deliverance from these Miseries in their own Country, that they at last resolved to fly to the Wilderness, for Refuge from the temporal and spiritual Principalities and Powers, and Plagues and scourges of their Native Country.
       After their Arrival here, they began their settlements and pursued their Plan both of Ecclesiastical and Civil Government in direct Opposition to the Cannon And the feudal systems.
       
       
       
       
       
       
       
       Their first Concern was to preserve and propagate Knowledge. The leading Men among the first Settlers of America, were Men of sense and Learning. And the Clergymen, who came over first, were familiar with the Historians, Orators, Poets and Phylosophers of Greece and Rome, and many of them have left behind them Libraries which are still in Being consisting chiefly of Books, whose Character their great Grand sons can scarcely read.
       I always consider the settlement of America with Reverence and Wonder—as the Opening of a grand scene and Design in Providence, for the Illumination of the Ignorant and the Emancipation of the slavish Part of Mankind all over the Earth.
       their great grand sons, tho educated at European Universities, can scarcely read. Archbishop King him self, (I think it was, for I say this upon Memory) observed of the Puritans in General, that they were much more intelligent, and better read than the Members of the Church whom he reproaches, and censures very warmly for that Reason.
       Provision was early made by Law, that every Town should be accommodated with a grammar school—under a severe Penalty—so that even Negligence of Learning was made a Crime, a Stretch of Wisdom in Policy that was never equalled before nor since unless by the ancient Egyptians who made the Want of Generosity and Humanity a Capital Crime.
       But besides the Obligation laid on every Town to provide the means of Learning, a Colledge nay a Number of Colledges were formed very early, and a very early Attention to them from the Legislature, exempted from Military Duties—exemptions from Taxes, and many other Encouragements have taken Place. And in fine We their Posterity, have seen the Fruits and Consequences of the Wisdom and Goodness of our Forefathers. All Ranks and orders of our People, are intelligent, are accomplished—a Native of America, especially of New England, who cannot read and wright is as rare a Phenomenon as a Comet.
       Remainder of the Piece begun in our last.—
       Thus accomplished were the first Settlers of these Colonies—and as has been said, Tyranny in every shape, was their Disdain and Abhorrence. No Kind of Fear of Punishment not even of Death itself, in exquisite Torture had been sufficient to conquer that steady, manly, pertinacious Spirit, with which they opposed the Tyrants of those Days in Church and state. And their greatest Concern seems to have been to establish a Government of the Church, more consistent with the scriptures, and a Government of the state more agreable to the Dignity of human Nature, than they had ever seen in Europe. They knew that beautiful were the feet &c. But They saw clearly, that of all the ridiculous Nonsense, Delusion, and Frenzy that had ever passed thro the Mind of Man, none had ever been more glaring and extravagant than the Notions of the Cannon Law, of the indellible Character, the perpetual succession, the virtuous and sanctified Effluvia from Episcopal Fingers, and all the rest of that dark Ribaldry which had thrown such a Glare of Mistery, Sanctity, Reverence and Right Reverence, Eminence and Holiness around the Idea of a Priest sentence unfinished
      